ON MOTION FOR CLARIFICATION
PER CURIAM.
This matter has been considered on appel-lee’s motion for clarification. This court’s opinion of December 8, 1981, 406 So.2d 1240 (Fla.App.), is clarified as follows. The final judgment as it relates to dissolution of marriage, child custody, distribution of home furnishings, attorney’s fee, and restraining the parties from molesting, harming, har-anging, assaulting and harassing the other is affirmed. These matters were not raised as error by appellant. As indicated in a prior opinion herein, the final judgment is reversed inasmuch as it grants relief not specifically pleaded. Other than as indicated above, all requests for rehearing and clarification are denied.
McCORD and SHIVERS, JJ., concur.
BOOTH, J., dissents with written opinion.